RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0675-18T4

A.M.,

          Plaintiff-Appellant,

v.

M.H.A.H.,

     Defendant-Respondent.
_________________________

                   Submitted October 28, 2019 – Decided January 16, 2020

                   Before Judges Sabatino, Sumners and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FV-07-3276-18.

                   Lowenstein Sandler LLP, attorneys for appellant
                   (Justin A. Corbalis, on the brief).

                   Respondent has not filed a brief.

PER CURIAM

          Plaintiff appeals from the Family Part's denial of her application for a final

restraining order (FRO) against defendant, her estranged husband, under the
Prevention of Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35. Her

domestic violence complaint alleged defendant committed the predicate acts of

assault, harassment, and stalking. She contends the trial court erred in failing to

find that she established the predicate act of stalking under the PDVA. Plaintiff

also contends the court abused its discretion by refusing to admit into evidence

the substance of defendant's text messages and a voicemail sent to plaintiff's cell

phone. For the reasons that follow, we vacate the dismissal of the complaint,

order reinstatement of a temporary restraining order (TRO) and remand the

matter for the court to determine whether an FRO should be issued against

defendant.

                                        I.

      On June 2, 2018, plaintiff obtained a TRO against defendant under the

PDVA based on allegations of assault, N.J.S.A. 2C:12-1, harassment, N.J.S.A.

2C:33-4, and stalking, N.J.S.A. 2C:12-10 (the anti-stalking statute).           See

N.J.S.A. 2C:25-19(a). Eight days later, an FRO hearing was held in which

plaintiff was represented by counsel, and defendant, with the assistance of an

Arabic speaking interpreter, appeared without counsel. The following narrative

was provided through the parties' testimony.




                                                                           A-0675-18T4
                                        2
      Not long after the parties' February 2017 marriage, defendant became

increasingly paranoid that plaintiff was unfaithful and purchased several devices

to spy on her. Beginning in April, plaintiff began finding cameras and voice

recorders in their home that were disguised as a wall charger, battery power-

pack, wall clock, watch, and a smoke detector. Upon being confronted by

plaintiff, defendant confessed to planting the devices, but claimed they were

never used.

      Plaintiff testified that in November defendant was following her when she

left their home. Plaintiff explained that defendant did not have a driver's license,

so he would pay people to follow her while he hid in the backseat of the car.

She also claimed that almost daily, whenever she would go somewhere, he

would appear out of nowhere.

      On one occasion in May 2018, plaintiff did not park her car in her usual

parking spot at the preschool where she worked. Defendant in turn sent her

accusatory text messages claiming he knew she wasn't at work and demanding

to know what she was doing. Plaintiff then spotted defendant outside the school.

When she complained to him about the situation, he apologized and tried to

appease her by offering her chocolate.




                                                                            A-0675-18T4
                                         3
      Plaintiff also related that in January 2018, after she found another spy

device in her house, defendant threatened to tell her family about her alleged

unfaithfulness. According to plaintiff, who is Muslim, defendant's accusation

of infidelity would cause her family to want to kill her. She therefore cancelled

a planned trip to visit her family overseas. Plaintiff claimed defendant informed

local shopkeepers and others in their community that plaintiff was unfaithful,

thus making it difficult and embarrassing for plaintiff to be seen around town.

      When questioned by the court about the alleged threats, defendant stated ,

"I have nothing against her to begin with, but it just made me so angry that I just

said that." On cross examination, defendant stated, "I was just mad and I was

just venting. . . . I never talked to her family about the topic at all. . . . I don't

have any proof on her that she was cheating." Defendant admitted to only

threatening to tell plaintiff's family once, and that plaintiff was lying about him

making numerous threats.

      On June 2, the relationship became physical during an argument at the

parties' home. Plaintiff claimed defendant grabbed her throat and stated, "I

swear to God you're going to fucking regret everything and you're going to see

what's going to happen to you," until she punched him with her elbow and

"pushed him on his chest." According to defendant, plaintiff was pushing him,


                                                                              A-0675-18T4
                                          4
so he tried to leave the house, but not before telling her to "go make me food."

He then stated, "[she] held me from my arm … and she said where are you going

you dog? And then she punched me like five or six punches in my stomach."

Defendant claimed he tried to push plaintiff away, but she scratched his face and

told him she was calling the cops.

      As a result of defendant's conduct, plaintiff stated she shied away from

others in public, cried at work, and feared for her safety.

      During the hearing, the court denied plaintiff's attempt to admit into

evidence several text messages and a voicemail regarding defendant's alleged

stalking, all of which were in Arabic. Plaintiff proffered printouts of the text

messages with corresponding printouts of English translations. The English

versions contained a seal and notary stamp, the handwritten words "translated

by," the notary public's signature, and a hand written date. The court found the

evidence inadmissible because there was no certification the translation was

true. Plaintiff, however, was allowed to testify about the contents of the text

messages sent to her and how they made her feel.

      Included in the translated text messages were the following statements:

            • "You are lying and you didn't leave anything for me
              to say and I will let Hamada hear all the recorders[.]"

            • "And I will make everyone hear the recorders[.]"

                                                                         A-0675-18T4
                                        5
            • "You know what even the way you breathe is very
              clear in the recorder yesterday[.]"

            • "[Plaintiff], I swear I'm going right now and I will
              meet with your relatives[.]"

            • "I just spoke to Osama and we will meet in Main
              Street and Ali is coming too[.]"

            • "If, you don't answer consider it as [a] threat. I swear
              to God I'm going by Ali[.]"

            • "I'm going toward your uncle['s] house I swear[.]"

            • "Come, now to Main Street by yourself before I
              cause you a big problem with no end. You have only
              15 minutes, if you like[.]"

      The court further denied plaintiff's request for defendant's interpreter to

interpret defendant's voicemail but allowed it to be played so the court could

gauge the tone of defendant's voice in the message. Plaintiff then testified that

listening to the voicemail made her scared to go home, after which she called

friends to stay at her home with her. The translated voicemail revealed:

            Look at me, I know exactly what you are doing. I'm not
            scared. Fuck the papers and fuck America. You took
            the phone with you to the bathroom to cause a problem
            so you can say [I'm] crazy. I swear to you that I watch
            every detail you do. Just picture how I watch even
            when you drink water, now you can imagine what I
            have in my hands? I'm a man who knows what I'm
            saying and I swear to God you will fucking regret
            everything; you [plaintiff]. I didn't want to marry you

                                                                           A-0675-18T4
                                        6
            but you begged me now I will show you what I am
            going to do to you. Do whatever you want. Go call
            Amman, China, Saudi Arabia, Malta. I don't care.
            [B]ye[.]

      At the hearing's conclusion, the court rendered an oral decision and

entered an order vacating the TRO and dismissing plaintiff's complaint. The

court determined plaintiff had not met her burden to prove assault; finding it

could not believe one party's version of the altercation over the other party. It

also found that although defendant's actions were rude and annoying, they did

not reach the level of harassment. As for the charge of stalking, despite finding

that on at least one occasion defendant placed a device in the home to spy on

plaintiff, the court was unpersuaded stalking occurred. The court stated "there

is discussion of divorce that's been ongoing for quite some time, obviously

claims of infidelity which have not been founded. And I have to find that

[defendant's] purpose was to cause the [p]laintiff to fear for her safety." The

court found defendant's actions did not rise to the level of domestic violence,

ruling:

            Reasonable or not, that's not with the purpose to cause
            her to fear for her safety. She may have, but the
            standard is a reasonable person. It's an objective
            standard, not a subjective standard. So whether this
            person feared, I can't find that it's reasonable or not,
            because I don't have anything to base it on. There's no
            prior history.

                                                                         A-0675-18T4
                                       7
The court reasoned that because plaintiff knew defendant was following her due

to his suspicion of her infidelity, his actions did not rise to the level of domestic

violence "from a stalking standpoint."

                                         II.

      On appeal, plaintiff raises two points of contention with the trial court's

decision. She first contends the court misinterpreted the anti-stalking statute by

focusing on defendant's state of mind in direct contravention of State v. Ghandi,

201 N.J. 161 (2010). She next contends the court abused its discretion by

refusing to admit into evidence her text messages and voicemail translations or

otherwise allow the courtroom interpreter to verify them which would have

corroborated her allegations of claims of assault, harassment, and stalking.

Before addressing these arguments, we discuss the principles that guide our

analysis.

      Our scope of review in this circumstance is limited. Cesare v. Cesare, 154
N.J. 394, 411 (1998). A trial court's fact-finding should be upheld unless it is

not supported by "adequate, substantial and credible" evidence.          Pascale v.

Pascale, 113 N.J. 20, 33 (1988) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 484 (1974)). A family court's fact-finding is afforded

deference due to its "special jurisdiction and expertise in family matters. . . ."

                                                                             A-0675-18T4
                                         8
Cesare, 154 N.J. at 413. The "trial court hears the case, sees and observes the

witnesses, [and] hears them testify," providing it with a "better perspective than

a reviewing court in evaluating the veracity of witnesses." Pascale, 113 N.J. at

33 (quoting Gallo v. Gallo, 66 N.J. Super. 1, 5 (App. Div. 1961)).

      This court, however, owes no special deference to the trial court's legal

interpretation of a statute, or "the legal consequences that flow from established

facts. . . ." Hayes v. Delamotte, 231 N.J. 373, 387 (2018) (quoting Manalapan

Realty, LP v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995)).

      When determining whether to grant an FRO pursuant to the PDVA, a trial

court must make two distinct determinations. Silver v. Silver, 387 N.J. Super.
112, 125-27 (App. Div. 2006). Under the first Silver prong, "the judge must

determine whether the plaintiff has proven, by a preponderance of the credible

evidence, that one or more of the predicate acts set forth in N.J.S.A. 2C:25-19(a)

has occurred." Id. at 125. Under the second prong, a judge must determine

whether a final restraining order is required to protect the plaintiff from future

acts or threats of violence. Id. at 127. In reaching that determination, there must

be a finding that "relief is necessary to prevent further abuse." J.D. v. M.D.F.,

207 N.J. 458, 476 (2011) (quoting N.J.S.A. 2C:25-29(b)). It is well established

the commission of one of the predicate acts of domestic violence set forth in


                                                                           A-0675-18T4
                                        9
N.J.S.A. 2C:25-19(a) does not, on its own, "automatically . . . warrant the

issuance of a domestic violence [restraining] order." Corrente v. Corrente, 281
N.J. Super. 243, 248 (App. Div. 1995). Although that determination "is most

often perfunctory and self-evident, the guiding standard is whether a restraining

order is necessary, upon an evaluation of the factors set forth in N.J.S.A. 2C:25 -

29(a)(1) to -29(a)(6), to protect the victim from an immediate danger or to

prevent further abuse." Silver, 387 N.J. Super. at 127.

                                        A.

      Since plaintiff contends the court erred in its interpretation of the anti-

stalking statute, we examine the statute and its interpretation, as well as

application to the facts of this case. In accordance with N.J.S.A. 2C:12-10(b):

            [a] person is guilty of stalking, a crime of the fourth
            degree, if he purposefully or knowingly engages in a
            course of conduct directed at a specific person that
            would cause a reasonable person to fear for his safety
            or the safety of a third person or suffer other emotional
            distress.

For the purposes of this statute:

            (1) "Course of conduct" means repeatedly maintaining
            a visual or physical proximity to a person; directly or
            indirectly, or through third parties, by any action,
            method, device, or means, following, monitoring,
            observing, surveilling, threatening, or communicating
            to or about a person, or interfering with a person's
            property; repeatedly committing harassment against a

                                                                           A-0675-18T4
                                       10
            person; or repeatedly conveying, or causing to be
            conveyed, verbal or written threats or threats conveyed
            by any other means of communication or threats
            implied by conduct of a combination thereof directed at
            or toward a person.

            (2) "Repeatedly" means on two or more occasions.

            (3) "Emotional distress" means significant suffering or
            distress.

            (4) "Cause a reasonable person to fear" means to cause
            fear which a reasonable victim, similarly situated,
            would have under the circumstances.

            [N.J.S.A. 2C:12-10(a).]

      In Ghandi, our Supreme Court held "that the Legislature intended to cast

a wide net of protection for stalking victims by broadly prohibiting and

punishing persistent, unwanted, and frightening behaviors." 201 N.J. at 187.

The anti-stalking statute was implemented "to intervene in repetitive harassing

or threatening behavior before the victim has actually been physically attacked."

H.E.S. v. J.C.S., 175 N.J. 309, 329 (2003) (quoting State v. Saunders, 302 N.J.

Super. 509, 520 (App. Div. 1997)). Therefore, "acts of actual violence are not

required to support a finding of domestic violence." Ibid. Granting an FRO to

a victim of stalking "furthers the . . . Act's goal of 'assur[ing] the victims of

domestic violence the maximum protection from abuse the law can provi de.'"

Ibid. (alteration in original) (quoting Cesare, 154 N.J. at 399).

                                                                         A-0675-18T4
                                       11
      Like the situation in this case, H.E.S. involved an estranged husband

covertly placing surveillance cameras in his wife's bedroom. 175 N.J. at 314-

15. The Court found this to be a violation of the anti-stalking statute given the

presence of cameras constitutes repeated action taking place "over a sufficient

period or on a sufficient number of occasions to establish a 'course of conduct'

under the statute." Id. at 329 (quoting H.E.S. v. J.C.S., 349 N.J. Super. 332, 350

(App. Div. 2002)). The Court rejected the husband's defense that the conduct

did not constitute stalking because he did not behave in a threatening manner.

Id. at 328.    In analyzing N.J.S.A. 2C:12-10(b), the Court adopted a prior

statement by our court regarding the anti-stalking statute's elements:

              1) defendant engaged in speech or conduct that was
              directed at or toward a person, 2) that speech or conduct
              occurred on at least two occasions, 3) defendant
              purposely engaged in speech or a course of conduct that
              is capable of causing a reasonable person to fear for
              herself or her immediate family bodily injury or death.

              [H.E.S., 175 N.J. at 329.]

About seven years following its decision in H.E.S., the Court expanded on this

interpretation of the anti-stalking statute in Ghandi, stating:

              . . . what is most interesting about our opinion in H.E.S.,
              . . . is what was not said. Nowhere did we inquire into
              or focus on the intent of the defendant in producing fear
              of bodily injury or death in his victim. Quite the
              contrary, we firmly established that the appropriate

                                                                            A-0675-18T4
                                           12
            examination for the fact-finder is what a reasonable
            person, imbued with the personal knowledge and
            experience of the actual victim, would have
            experienced as a result of the defendant's conduct. Id.
            at 330.

            In summary, based on the statutory language and the
            history to the statutory offense of stalking, we do not
            discern a legislative intent to restrict the applicability
            of the anti-stalking statute to a stalker-defendant who
            purposefully or knowingly intended that his course of
            conduct would cause a reasonable victim to fear bodily
            injury or death. Rather the plain language of the
            statutory offense, reasonably read, prohibits a
            defendant from purposefully or knowingly engaging in
            a course of conduct, as defined in N.J.S.A. 2C:12-
            10(a)(1), that would cause such fear in an objectively
            reasonable person

            [201 N.J. at 187.]

      Based upon Gandhi and H.E.S., we agree with plaintiff that the trial court

misinterpreted the anti-stalking statute by considering whether it was

defendant's purpose to cause plaintiff to fear for her safety. Plaintiff testified

that she was in fear for her safety due to defendant's conduct. The court did not

find the testimony lacked credibility. Of significance, the court found defendant

had placed a surveillance camera in the home. It was also uncontroverted that

defendant followed plaintiff to and from work on a regular basis and that

defendant paid a third party to drive a car following her while he was secreted

in the rear seat. Further, plaintiff's testimony that, as a Muslim wife, she could

                                                                          A-0675-18T4
                                       13
be killed or physically harmed if it was proven she was unfaithful, went

unchallenged by defendant. We therefore conclude defendant violated the anti-

stalking statute because a reasonably objective person would fear for herself

under the totality of these circumstances. The absence of a prior history of

domestic violence among the parties does not negate our conclusion.

      We must next determine if an FRO was necessary to protect plaintiff

"from an immediate danger or to prevent further abuse." Silver, 387 N.J. Super.

at 127. Because the court found defendant did not commit a predicate act of

stalking, it did not decide whether an FRO was necessary. Therefore, we remand

for the trial court to consider this issue. Upon receipt of this decision, the court

shall immediately reinstate the TRO, which it vacated, and have it served upon

defendant.

      In remanding, we recognize that almost a year-and-a-half has expired

since the court's ruling and we have no knowledge if defendant's conduct

towards plaintiff since the ruling would have warranted the need for an FRO.

Additionally, as the trial court correctly observed in its dismissal of plaintiff's

complaint, plaintiff was not prevented from filing a new complaint and obtaining

an FRO against defendant if the situation warranted it.         Nevertheless, our

decision is based upon the trial evidence and applicable law when this matter


                                                                            A-0675-18T4
                                        14
was decided by the court. Nothing in our decision should be interpreted as

expressing our view on the result of the remanded proceedings.

                                       B.

      Plaintiff argues the trial court abused its discretion by refusing to admit

into evidence her cell phone text messages and voicemail translations from

Arabic to English. She asserts she substantially complied with the New Jersey

Judiciary Language Access Plan (LAP), and where she was not in compliance,

the LAP provides exceptions for emergent domestic violence cases like hers.

Plaintiff argues that if the text messages and voicemail translations were

admitted into evidence, or had the court interpreter been allowed to interpret the

text messages and voicemail, it would have corroborated and bolstered her

testimony as to the predicate acts of domestic violence alleged in her complaint,

resulting in a guilty finding against defendant.

      Standard 4.4 of the LAP states "[u]nless otherwise permitted by the court,

all evidentiary documents are to be presented in English and all non-English

documents intended to be introduced into evidence must be accompanied by a

certified translation." Administrative Directive #01-17, "New Jersey Judiciary

Language Access Plan" (Jan. 10, 2017). However, under Standard 4.4's Best

Practices section, subsection (b), the LAP also provides:


                                                                          A-0675-18T4
                                       15
            [I]n certain circumstances a judge may need to assess a
            recording or text message in a language other than
            English without the benefit of prior transcription and
            translation. For example, in an emergent domestic
            violence hearing, where pretrial discovery is not
            permitted unless good cause is shown, the judge will
            generally not require the victim to provide a transcript
            and translation of a cell phone recording. Instead, the
            judge may seek to have a court interpreter interpret the
            recording or text message during the course of the
            hearing.

      We agree with plaintiff that she substantially complied with the LAP, and

the court mistakenly applied its discretion by not to allowing her to submit the

substance of the text messages and voicemail into evidence, or have the

interpreter interpret them.    Plaintiff's proposed translation exhibits were

notarized, stamped, dated, and signed by a translator, even if they were not

"certified translations" as required by the LAP. Our doctrine of substantial

compliance avoids the harsh consequences that the court apparently believed it

had to adhere to regarding the technical requirements of the LAP and promotes

justice and fairness considering plaintiff substantially satisfied the LAP's

underlying purpose to provide an accurate translation of defendant's

communications. See Galik v. Clara Maass Med. Ctr., 167 N.J. 341, 352 (2001);

Anske v. Borough of Palisades Park, 139 N.J. Super. 342, 347 (App. Div. 1976).




                                                                        A-0675-18T4
                                      16
      Plaintiff in fact took steps to comply with the LAP by getting the messages

translated, and authenticated by a public notary, despite the LAP expressly

suggesting it is not necessary in domestic violence cases.   Plus, admission of

the evidence would have been fair because there was no prejudice to defendant

as he would have had the opportunity to provide his own evidence or explanation

on the matter. See Mayfield v. Cmty. Med. Assocs., P.A., 335 N.J. Super. 198,

206 (App. Div. 2000). We further agree with plaintiff that the court should have

allowed the courtroom interpreter, who was assisting defendant, to interpret for

the court the short and concise text messages and voicemail.          Under the

circumstances, the court should have admitted this evidence given a clear

legislative mandate to prevent domestic violence and the absence of any

prejudice to defendant.    We, however, limit the admissibility of the text

messages and voicemail to the sole issue on remand – whether an FRO should

be issued based upon stalking.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-0675-18T4
                                      17